 In the Matterof ELECTRIC VACUUM CLEANERCOMPANY,INC.andUNITED ELECTRICAL&RADIOWORKERS OF AMERICA,Lcc a 720In the Matter of ELECTRIC VACUUMCLEANER COMPANY, INC.andUNITED ELECTRICAL&RADIOWORKERS OFAMERICA,LOCAL 720Cases Nos. C-266 and B-353.-Decided July 7, 1938ElectricVacuum Cleaner Manufacturing Industry-Interference,Restraint,and Coercion:threatening to discharge employees who refused to join com-pany-favored union ; aiding union in organizational activities;closing plant-Discrimanat2on:discharge,refusing and failing to recall employees after closingdown plant;charges of,dismissedwithout prejudice as to four persons-Preferential Shop Agreement:held not to justify employer's refusal to recallemployees,where no real notice of terms thereof was given-Closed-ShopCon-tract:held without force or effect, where majority upon which it was basedwas a direct result of employer's unfair labor practices;employer ordered tocease giving effectto-Collective Bargaining:charges of failure to bargain col-lectivelydismissed-Reinstatement Ordered:discharged employee;employeesnot recalled to employment-BackPay:awarded to discharged employee andemployees not recalled toemployment-Investigation of Representatives:controversy concerning representation of employees:rival organizations--Strike:sit-down-UnitAppropriatefor Collective Bargaining:production and main-tenance employees excluding clerical and supervisory employees;plant-wide ;organization of business;history of collectivebargaining relations with em-ployer-Election Ordered:date of, to be determined in future.Mr. Harry L. Lodisit,for the Board.Mr. L. C. SpeithandMr. H. A. Spring,of Cleveland, Ohio, for therespondent.Mr. Sam H. Griff,of Cleveland, Ohio, for the United.Mr. Edwin F. WoodleandMr. Bernard Wachtel,of Cleveland,Ohio, for the A. F. of L. Affiliates.Mr. John H. Orgill,of Cleveland, Ohio, for the Cleveland Fed-eration of Labor.Miss Margaret B. Bennett,of counsel to the Board.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 22, 1937, United Electrical and Radio Workers ofAmerica, herein called the United, filed with the Regional Director8 N. L.It B., No. 14.112 DECISIONS AND ORDERS113for the Eighth Region(Cleveland,Ohio)a petition alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of Electric Vacuum Cleaner Company, Inc., Cleve-land, Ohio, herein called the respondent,and requesting an investi-gation and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On thesame day, the United filed with the Regional Directorcharges alleging that the respondent had engaged in and was engag-ing in unfair labor practices affecting commerce within the meaningof the Act.On May 6, 1937, the National Labor Relations Board,herein called the Board,acting pursuantto Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 1, as amended,ordered an investigation andauthorized the Regional Director to conduct it and to provide anappropriatehearingupon due notice.On May 11, 1937,the Board,acting pursuantto ArticleIII, Section 10 (c) (2),of said Rules andRegulations,ordered a consolidation of the two cases for the pur-poses of hearing.On May 21,1937,the Board,by theRegional Director, issued itscomplaint against the respondent,alleging thatthe respondent hadengaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1), (3), and(5) and Sec-tion 2 (6) and(7) of the Act. A motion to make the complaintmore definite and certain having been filed by the respondent, anamended complaint was filed on May 27,1937.Notice of hearingupon the petition was duly served upon International Molders Unionof NorthAmerica, Local No. 430; Pattern Makers Association ofCleveland andVicinity;Metal Polishers International Union. LocalNo. 3; International Association of Machinists, District No. 54;and Federal Labor Union No. 18907;herein jointly called the A. F.of L. Affiliates,all affiliated with the American Federation of Labor,herein calledthe A.F. of L.;upon the respondent;and upon theUnited.The complaint and notice of hearing thereon and theamended complaint and notice of hearing thereon were duly servedupon the respondent and upon theUnited.On June 4, 1937, therespondent filed its answer,in which it admitted the interstate char-acter of its business but deniedhaving engagedin unfair labor prac-tices, and prayed that the complaint be dismissed.Pursuant to the notice a hearing on both the petition and thecomplaint was held in Cleveland, Ohio, on June 10, 11,15, 16, 17 and18, 1937, beforeWilliamR. Ringer, the Trial Examiner duly desig-natedby theBoard.At the hearing the A.F. of L.Affiliates andthe Cleveland Federation of Labor were permitted to intervene.TheBoard,the respondent, the United, the A.F. of L.Affiliates, and the 114NATIONAL LABOR RELATIONS BOARDCleveland Federation of Labor were represented by counsel.Fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues was afforded to allthe parties.At the end of the Board's case concerning the unfair labor prac-tices, the respondent renewed its motion to dismiss the complaint,which motion was denied by the Trial Examiner.At the same timethe Trial Examiner granted a motion by counsel for the Board toamend the complaint to conform to the proof with respect to varia-tions not involving surprise or material changes.The respondentalso moved that the petition be dismissed, which motion was denied.These rulings by the Trial Examiner are hereby affirmed.During the course of the hearing, the Trial Examiner made sev-eral other rulings on motions and on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Exam-iner and finds that no prejudicial errors were committed.The rul-ings are hereby affirmed.After the close of the hearing briefs were filed by all parties.On November 1, 1937, both cases were transferred to and continuedbefore the Board.All parties were granted the right to apply for oral argument; butno applications were made.Upon the entire record in both cases, the Board makes the fol-lowing :-FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTElectric Vacuum Cleaner Company, Inc., a New York corporation,manufactures, sells, and distributes electric vacuum cleaners.Ithas its principal office and place of business at Cleveland, Ohio, andbranches in about 100 cities in the United States and Canada. Itcontrols Premier Vacuum Cleaner Co., Ltd., of Toronto, and one-third of its own stock is held by General Electric Co.About 75per cent of the raw materials used by the respondent are obtainedoutside of the State of Ohio, and about 90 per cent of its finishedproducts are shipped out of Ohio.H. THE ORGANIZATIONS INVOLVEDUnited Electrical and Radio Workers of America is a labor organi-zation affiliated with the Committee for Industrial Organization,herein called the C. I. 0., admitting to its membership all produc-tion and maintenance employees of the respondent, excluding officeworkers and clerical and supervisory employees. DECISIONS AND ORDERS115Metal Polishers, Buffers, Platers and Helpers, International Union,Local No. 3, is a labor organization affiliated with the A. F. of L.,admitting to its membership all metal polishers, buffers, and platers,and their helpers, employed by the respondent.International Association of Machinists, District No. 54, is a labororganization affiliated with the A. F., of L., admitting to its mem-bership all machinists employed by the respondent.InternationalMolders Union of North America, Local No. 430,is a labor organization affiliated with the A. F. of L., admitting toitsmembership all molders employed by the respondent.Pattern Makers Association of Cleveland and Vicinity is a labororganization affiliated with the A. F. of L., admitting to its mem-bership all pattern makers employed by the respondent.Federal Labor Union No. 18907 is a labor organization affiliatedwith the A. F. of L., admitting to its membership all productionand maintenance employees of the respondent, except supervisoryemployees and employees who are eligible for membership in anyof the above-mentioned unions affiliated with the A. F. of L.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionSince1929, the A. F. of L. Affiliates have had some members amongthe respondent's employees, particularly among the polishers.Butby 1935 the A. F. of L. Affiliates had dropped many of their membersbecause they were unable to pay their dues.After this decrease inmembership in the A. F. of L. Affiliates, the Mechanics' EducationalSociety of America, herein called the M. E. S. A., formed a localamong the respondent's employees, and in the spring of 1935 con-ducted a strike for higher wages.During this strike the M. E. S. A.endeavored to negotiate with the respondent, but negotiations came toa deadlock.Efforts of a conciliator from the United States Depart-ment of Labor to bring the two sides together were unsuccessful.There is some testimony to the effect that after the strike had goneon about 10 weeks, members of the M. E. S. A. asked aid from theA. F. of L. Affiliates, and that officials of the A. F. of L. Affiliatessaid they would help the strike only if the strikers joined the A. F.of L. Affiliates. In any case, officials of the A. F. of L. Affiliatessolicitedmembers on the M. E. S. A. picket line, but obtained, at themost, about 176 members.At that time the respondent employedabout 800 persons.The A. F. of L. Affiliates were able, however, tosecure a conferencewith the respondent and an agreement to nego-tiate a contract.The A. F. of L. Affiliates then called a meeting ofthe employees of the respondent and read a contract which they said117213-39-vol 8--9 116NATIONALLABOR RELATIONS' BOARDwould probably be acceptable to the respondent.They asked the°employees to join the A. F. of L. Affiliates and to go back to workunder the terms of the contract. The majority of the employeesvoted to join and to go back to work; and immediately thereafter,on June 22, 1935, a written contract was signed.The A. F. of L.Affiliates did not reveal at this-meeting that an oral preferential shopcontract was also contemplated, providing that persons hired for thefirst time after the settlement of the strike must join the A. F. of L.Affiliates or be discharged.The respondent and the A. F. of L.Affiliates allege, however, that such a contract was entered into orallyimmediately after the meeting.This alleged oral preferential shopcontract was never reduced to writing. It does not appear that itsterms were ever posted or that it was ever announced at any meetingof the employees.Although the respondent claims that foremen were instructed toinform employees concerning the alleged oral agreement, the testi-mony does not show that any such instructions were carried out orthat employees were otherwise informed.The evidence merelyshows that certain employees were aware of a rumor of an oralagreement.There is no showing that the alleged oral agreement wasput into effect by the respondent.In July 1936, the respondent and the A. F. of L. Affiliates executedanother written agreement similar to that executed in June 1935.The respondent claims that at the same time it and the A. F. of L.Affiliates made another oral agreement similar to the previous oralagreement.The evidence does not show that the employees were atthat time informed concerning the oral agreement or that it was putinto effect.In March 1937, the A. F. of L. Affiliates began a new organizationaldrive among the respondent's employees, which met with little suc-cess.The A. F. of L. Affiliates then turned to and received aid fromthe respondent.On at least one occasion, the respondent's superin-tendent, George R. Paulus, accompanied an organizer while he wentfrom machine to machine talking to employees.On several occa-sions foremen sent groups of employees to the respondent's office,where officials of the A. F. of L. Affiliates, in the presence of officialsof the respondent, informed employees that if they did not join-oneof the A. F. of L. Affiliates they would lose their jobs.The respond-ent claims that on such occasions the employees were notified of theterms of the oral agreement.The testimony of the employees is tothe effect that while at these conferences they became aware of cooper-ation between the respondent and the A. F. of L. Affiliates, the termsof the alleged oral agreement were not made clear to them. , Therespondent conceded that persons employed prior to the strike on DECISIONS AND ORDERS117June 23, 1935, and therefore not required to join the A. F. of L.Affiliates under the alleged agreement, were among those called in,but claims that such employees were merely asked to help organizethe other employees.On March 18, 1937, Ed Ramsey, a machinist hired prior to June 23,1935, was discharged for refusing to join one of the A. F. of L. Affili-ates.'The discharge resulted in a spontaneous sit-down strike in themachine shop.The respondent states that Ramsey's discharge was amistake and that he was immediately thereafter called to the officebut refused to come.Ramsey was not called, however, until afterthe strike had begun, and he was not told why he was wanted in theoffice.Moreover, Paulus, the superintendent, testified that he toldRamsey's foremen that Ramsey had been discharged.Paulus clearlyknew at the time that Ramsey had been employed prior to June 23,1935.The evidence is contradictory as to whether Paulus thereafterwent into. the machine shop and told Ramsey that he was notdischarged.Several days before, the sit-down, some of the employees communi-cated with the C. I. O. relative to organization of the respondent'semployees by it; and the C. I. O. began an organizational campaign.When the sit-down began, the C. I. 0., at the behest of some of theemployees, sent as an adviser Walter E. Scott, who had been an organ-izer for the M. E. S. A. at the time of the 1935 strike. Scott proposedto the respondent, through the chief of police, a settlement of thestrike on the basis of the reinstatement of Ramsey and another em-ployee, whose identity is not clear, and of free choice of union affilia-tion.The respondent agreed to these terms, provided the A. F. of L.Affiliates would consent.The A. F. of L. Affiliates then consented.Thereupon, on March 19, 1937, the strikers evacuated the plant.Thenext working day was Monday, March 22, 1937.On Sunday, March 21, 1937, the respondent announced in the Cleve-land newspapers that, in accordance with a letter which it had re-ceived from the A. F. of L. Affiliates, its plant would be closed onMonday, March 22.1 The letter, dated March 20, stated that "as bar-gaining agent for your employees, we request you to temporarilyclose your plant, pending present negotiations with you relative tomatters covered by our contract with you." The letter resulted froma conference between the respondent and the A. F. of L. Affiliates onMarch 20, 1937, at which, according to the respondent, the A. F. of L.Affiliates threatened to strike unless the plant was closed.With the closing of the plant, the membership of the Unitedincreased.On March 26, 1937, Sam H. Griff, counsel for the United,telephoned L. C. Speith, counsel for and vice president of the re-1The letterwas quoted in full.0 118NATIONAL LABOR RELATIONS BOARDspondent, and offered to discuss the reopening of the plant.Speithreplied. that he would notify -Grill if his services were needed, butGriff did not hear from Speith again. On April 2, 1937, the Unitedinformed the respondent by letter that a majority of the respondent'semployees were members of the United; that the United, instead ofthe A. F. of L. Affiliates, represented the majority "as to a settlementof grievances arising under the existing contract" and were ready toreturn to work under its terms; and that all grievances arising underthe contract would thereafter be handled by the committee of theUnited signing the letter.On April 3 and 4, 1937, the respondent put notices in the papersdirected to the respondent's employees, which stated that on July6, 1936, the respondent, at the employees' request, had entered into acontract with the A. F. of L. Affiliates recognizing them as the em-ployees' duly chosen agents for collective bargaining; that, thereafter,until June 23, 1937, it was agreed that the respondent employ onlypersons affiliated with the A. F. of L. Affiliates; and that, after con-ferences with the employees' agents, it was at their request resumingoperations April 5, 1937, but only those employees who were membersof the crafts under contract with the respondent would be employed.Thereafter, on May 20, 1937, the respondent entered into a closed-shop agreement with the A. F. of L. Affiliates, designating them as thee2clusive representative of the respondent's employees.Any major-itywhich the A. F. of L. Affiliates may have had at this time wasclearly the result of the shut-down of the plant by the respondent andthe refusal of the respondent to employ persons other than those ingood standing with one of the A. F. of L. Affiliates.It is clear from the foregoing that the respondent, in and afterMarch 1937, aided in the organizational activities of the A. F. of L.Affiliates ; threatened to discharge and acquiesced in threats to dis-charge employees who refused to join the A. F. of L. Affiliates; pub-lished statements of intention to close its plant; did on March 22,1937, close its plant; and on May 20, 1937, entered into a closed-shopagreement with the A. F. of L. Affiliates.The respondent asserts injustification of its acts other than the execution of the closed-shopagreement on May 20 that they were undertaken in order to effectuatethe terms of the oral preferential shop agreement with the A. F. of L.Affiliates previously discussed. It is clear, however, that a preferen-tial shop agreement would in no event be a valid basis for many of theacts of the respondent.Furthermore, as set forth above, there is noshowing in the record that, at the time the parties allegedly enteredinto the oral agreement, employees were informed concerning it orthat the agreement was then put into effect.Although the respondentclaims later to have informed groups of employees concerning the0 DECISIONS AND ORDERS119oral agreement, the evidence indicates that at no time were the termsof any oral agreement made clear to them.Although the respondentstates that the oral preferential shop agreement did not apply to per-sons employed prior to June 23, 1935, the newspaper notices publishedApril 3 and 4, 1937, did not mention any such distinction. The groupsof employees whom the respondent called in conference included em-ployees hired prior to June 23, 1935, as well as persons employedthereafter.We find the respondent's reliance upon the alleged oralpreferential shop agreement to be without merit .2We find that the respondent by virtue of its aforesaid activitieshas interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.B. The discriminations as to tenure of employmentThe respondent delegated to the A. F. of L. Affiliates the task ofputting into effect the policy set forth in the newspaper notice.Onthe morning of April 5, representatives of the A. F. of L. Affiliateswere stationed at the gates of the respondent's plant and no one waspermitted to enter without a clearance card from them.New em-ployees were hired to fill the places of employees who were notallowed to return to work. The respondent states that the above pro-cedure was in conformance with the alleged oral contract. It alsostates that the A. F. of L. Affiliates were instructed to admit allemployees not subject to discharge under such oral contract. Inactual practice, however, admittance to the plant was refused notonly employees hired since June 23, 1935, who were not members ofone of the A. F. of L. Affiliates in good standing, but also a num-ber of persons employed prior to June 23, 1935.Moreover, the noticepublished in the Cleveland newspapers drew no distinction betweenemployees hired prior to June 23, 1935, and those hired subsequently,relative to a return to work.The notice stated that only those per-sons who were members of one of the A. F. of L. Affiliates wouldbe employed following the close-down.The complaint alleges that the respondent, on or about April 5,1937, and at all times thereafter, failed or refused to recall to em-ployment 28 named employees who had been required to cease workwhen the respondent closed down the plant on March 19.John Kern, Nicholas Kozma, William Fogarty,andEdwardKoutnik.Each was employed by the respondent prior to June 23,1935, and worked until the plant, was closed down on March 22,1937.None of the four employees belonged to any of the A. F. of L.2See subsection B hereof for a fuller discussion relative to our views concerning thealleged oral preferential shop agreement. 120 `NATIONAL LABOR RELATIONS BOARDAffiliates.Although all four employees on April 5, 1937, or shortlythereafter, sought employment, the respondent has failed and refusedto recall any of them to employment.While working for the respondent Kern received 58 cents per hour,Kozma 62 cents per hour, Koutnik 63 cents per hour, and Fogarty 58cents per hour.Each worked 40 hours per week. At the hearing,Kern testified that since April 28, 1937, he had been employed else-where at approximately $25 per week but that he did not knowwhether the job was temporary or permanent; Kozma and Koutniktestified that they had been unemployed; and Fogarty testified thathe had earned $8.90 for part-time work.Steve Dragosa, William Behrse, Howard Lowrance, Alfred Meiss-ner, Arthur Troyan, George Onda, Arthur Kruse, Mitchell France,Mike Smith, Theodore Vitosky, Fred Frank, Harold Keehl, JohnMasters,andJosephMacho.Each was also employed by therespondent prior to the 1935 M. E. S. A. strike and until the respond-ent closed its plant on March 22, 1937.All at one time or anotherjoined one of the A. F. of L. Affiliates, but all had become membersof the United before April 5, 1937.Although all the said employeessought employment on or about April 5, 1937, the respondent hasfailed and refused to recall any of them except Keehl to employment.On April 26, 1937, Keehl was called back to work and worked untilMay 10, 1937.On the latter date, he was informed by his foremanthat he could not work longer because his dues in one of theA. F. of L. Affiliates were not paid.He went to the office of theunion, but being unable to pay his dues, did not receive a card or gethis job back.At the time of the hearing, Dragosa had a temporary job, from.which he had received about $230 altogether since the closing of theplant.Onda, Lowrance, Smith, and France have had no employ-ment.On June 4, 1937, Kruse obtained a new job, from which hehad earned about $30 at the time of the hearing. Before the closingof the plant he earned* about $42 a week and had worked for therespondent 7 or 8 years.Behrse and Frank have also received newemployment, but it may not be permanent.Altogether Behrse hasearned about $173 since the lock-out, and Frank has earned 60 centsan hour working 9 hours a day. Behrse had worked 12 years for therespondent and earned $1.05 an hour and Frank had worked 51/2years and earned 58 cents an hour, -40 hours a week.Masters hasreceived new employment, from which he had earned about $100at the time of the hearing.'At the time of the closing of the planthe had worked 14 years for the respondent and was earning about$42 a week.Macho has had temporary employment and has received,including relief, about $205.He had worked 18 years for the DECISIONS AND ORDERS121respondent and also earned $42a week, working40 hours a week.Troyan had worked 3 years for the respondent, and received $42 aweek, working 40 hours a week. About 2 weeks before the hearinghe obtained new employment.James Mitchell, Rudolph Rummell, Leo Pierret, Jewel Smith,andJoseph Washko.Each was employed by the respondent subsequent toJune 23, 1935, and until the plant was closed' down on March 22, 1937.All joined the United before theopening ofthe plant on April 5.Although Mitchell, Pierret, Smith, and Washko on April 5, 1937, orshortly thereafter, sought employment, the respondent has at all timesfailed or refused to recall any of them except Mitchell to employment.The respondent gave Mitchell employment on May 19, 1937.Rum-mell went near the plant on April '5, 1937, but was afraid to go up tothe gate.About April 10, 1937, he joined one of the A. F. of L. Af-filiates in order to get his job back.For 2 or 3 weeks after that he wasill, but on May 10, 1937, he applied to the respondent for employment.On May 24, 1937, the respondent gave him employment.Mitchell andRummell testified that they had earned nothing from April 5, 1937, tothe date of their reemployment by the respondent.At the time of the shut-down, Washko and Pierret each worked 40hours per week and received, respectively, 57 and 56 cents per hour.According to their testimony at the hearing, Washko had earned ona temporary job beginning April 19, 1937, 55 cents per hour for a 40-hour week; Pierret had earned approximately $8; and Smith hadearned nothing.Edward Rericha.When Rericha, who had been employed by therespondent about 11 years, came to work on March 11, 1937, he foundthat his time card had been removed.An official of one of the A. F.of L. Affiliates, to which Rericha belonged, told him to go down to theunion office.There he was told that he had been dischargedbecausehe had been suspended from the union for joining the C. I. O.Atthis time he did not belong to the C. I. O. but he had been" discussingwith other employees at the'plant the desirability of joining.Subse-quently, he was charged with failure to pay dues.Members of hislocal, objected to his suspension from the union, and he was told to goback to work.But by that time the plant had closed, and he has notsince been offered reinstatement by the respondent.While the plantwas closed he joined the United.On June 11, 1937, he found a jobelsewhere.From this job and from relief he has received altogetherabout$50 since the shut-down.At the time of his discharge he wasearning about $42 a week, and working 40 hours a week.The respondent relies upon the alleged oral agreement as justificationfor its failure and refusal to recall to employment all of the 24.personsdiscussed above.It claimsthatunder the oral agreement persons 122NATIONAL LABOR RELATIONS BOARDwhom the respondent hired subsequent to June 23, 1935, became sub-ject to discharge if they did not join one of the A. F. of L. Affiliates;that although employees hired prior to June 23, 1935, were not re-quired to join one of the A. F. of L. Affiliates they became subject todischarge if they did join but failed to remain in good standing; 3 thatpersons hired prior to June 23, 1935, became subject todischarge ifthey joined any other union.4It is clear from the evidence presented that the alleged oral agree-ment was at most merely a preferential agreement whereby the re-spondent would employ only persons affiliated with the A. F. of L.and that it did not apply to persons employed prior to June23, 1935.Accordingly, even under the terms of the alleged preferential agree-ment, the respondent unlawfully discharged the 19 persons here in-volved who were employed prior to June 23, 1935.Furthermore, the alleged preferential agreement afforded no justi-fication for the discharge of Mitchell, Rummell, Pierret, Smith, andWashko, who were hired subsequent to June 23, 1935. Indeed, theagreement would furnish no such justification even-if substantially aclosed-shop agreement as is urged in the respondent's brief.UnderSection 8 (3) of the Act, an employer may enter into a closed-shop orpreferential agreement with a labor organization not established,maintained, or assisted by an unfair labor practice.The employermay not, however, discharge employees pursuant to such an agree-ment without any real notice being given of the terms thereof.Tohold otherwise would make it impossible for an employee to dis-tinguish between discrimination on 'the part of the employer in viola-tion of the Act and compliance with an agreement valid under Section8 (3) of the Act.Where an employee is unable to distinguish betweenthese two types of acts on the part of the employer, he risksjeopard-izinghis job if, thinking he is merely asserting his rights under theAct, he refuses or neglects to join a designated union.Sucha situa-tion would defeat the purposes of the Act.We have pointed out in Section III (A) above that the employeeshad no real or reasonable notice concerning the terms of the allegedOThis contention,presented in the respondent'sbrief, is not supported even by thetestimony of the respondent'switnesses.4 This contention,also presented in the respondent's brief, is likewise unsupported bythe testimony of the respondent's witnesses.In support of its contention,the respondentcalls attention to the following testimony of its vice president relative to a notice postedin the plant in 1935: ". . . we informed our employees that we had entered into acontract with the various affiliated unions of the American Federation of Labor, havingdetermined that a majority of the employees were members of those various organizations.Having entered into such a contract,any person in our employ in the shop who did any-thing to disturb the peace and friendly relationship would be considered as workingagainst the best interests of the company and as such was subject to discharge."Joiningany union other than one of theA. F. ofL.Affiliates, the respondent urges, disturbedthis "peaceful and friendly relationship." DECISIONS AND ORDERS123oral agreement. Indeed, the acts of the respondent and the noticespublished by the respondent were contradictory to -the terms of thealleged oral agreement.Under the circumstances, the respondentcannot justify its action regarding the aforesaid employees, or anyof them, on the basis of the alleged oral agreement.On the basis of the foregoing, and in accordance with the allega-tions of the complaint, we find that the respondent, in refusing andfailing to recall the aforesaid persons to employment and in dis-charging Keehl on May 10, 1937, has discriminated against the saidemployees with respect to hire and tenure of employment in orderto discourage membership in the United and encourage membershipin the A. F. of L. Affiliates, and has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.Frank Erzen, Austin Ballard, Frank Hunek,andWilliam Krall.There is no evidence in the record with respect to the allegations ofthe amended complaint that the respondent on or about April 5, 1937,and at all times thereafter, failed or refused to recall to employmentthe said four employees.The portions of the amended complaintwhich relate to Erzen, Ballard, Hunek, and Krall will therefore bedismissed without prejudice.C. The alleged refusal to bargainOn April 2, 1937, while the plant was closed down, the Unitedwrote the respondent, stating that a majority of the respondent'semployees were members of the United; that the United, rather thanthe A. F. of L. Affiliates, represented a majority of the employees"as to a settlement of the grievances arising under the existing con-tract"; that the members of the United recognized the "existingcontract" and were ready to return to work immediately under itsterms; and that all grievances arising under the contract wouldthereafter be handled by the committee of the United signing theletter.The respondent did not reply to the letter.R. B. Wilson, avice president of the respondent, testified that the letter was not re-ceived until April 5, 1937, the day the plant reopened.At the hearing, a United official testified that 623 out of a total ofapproximately 1,000 employees of the respondent had signed appli-cation cards of the United.The official submitted 573 cards for theconfidential inspection of the Trial Examiner and stated that ap-proximately 50 additional cards had disappeared from the United'soffice.Since the United was unwilling to disclose the names of itsmembers to the respondent, the application cards were not submit-ted in evidence. 124NATIONAL LABOR RELATIONS BOARDThe United did, however, put in evidence what purported to be alist of itsmembers asof March 26, 1937, with marks after the namesof those who had belonged to one of the A. F. of L. Affiliates butwho had statedat 'a meetingof the United on that date that theywanted to sever their connection ,with the A. F. of L.The namesmarked do not constitute a majority of the employees of the respond-ent at that time, and the evidence tending to establish, the identityof the remainingnames isinsufficient.We find that the evidence does not establish that the United atany time represented a majority of the respondent'semployeeswithin an appropriate unit.We will, therefore, dismiss the amendedcomplaint in so far as it alleges that the respondent has engaged inunfair practices within the meaning of Section 8 (5) of the Act.IV. THE EFFECT OF THE 'UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the re-spondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates, and have led and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V.THE REMEDYWe have found that the respondent has interfered with, restrained,and coerced its employees in the exercise of the rights guaranteedthem in Section 7 of the Act.We shall order the respondent tocease and desist from such interference, restraint, and coercion.We have also found that the respondent has discriminated in re-gard to the hire and tenure of employment of John Kern, NicholasKozma, William Fogarty, Edward Koutnik, Steve Dragosa, WilliamBehrse, Howard Lowrance, Alfred Meissner, Arthur Troyan, GeorgeOnda, Arthur Kruse, Mitchell France, Mike Smith, Theodore Vi-tosky, Fred Frank, John Masters, Joseph Macho, James Mitchell,Rudolph Rummell, Leo Pierret, Jewel Smith, Joseph Washko, andEdward Rericha, by failing and refusing to recall said persons toemployment on April 5, 1937, or at any time thereafter, except thatMitchell was recalled to employment on May 19, 1937, and Rummellon May 24, 1937.We shall, therefore, affirmatively require the re-spondent to offer reinstatement to all of said employees except thetwo who have been reinstated; to pay to the said employees to beoffered reinstatement, a sum of money equal to that which each wouldnormally have earned as wages, from April 5, 1937, to the date onwhich they are offered reinstatement less the amount, if any, which DECISIONS AND ORDERS125each has earned during that period; and to pay to Mitchell andRummell a sum of money equal to that which each would normallyhave earned as wages from April 5, 1937, to the date on which theywere reinstated, less the amount, if any, which each earned fromApril 5, 1937, to the date on which they were reinstated.We have further found that the respondent has discriminated inregard to the hire and tenure of employement of Harold Keehl byfailing and refusing to recall him to employment from April 5, 1937,until April 26, 1937, and by discriminatorily discharging him on May10, 1937.We shall, therefore, affirmatively require the respondent tooffer reinstatement to Keehl and to pay to him a sum of money equalto that which he would normally have earned as wages from April 5,1937, to April 26, 1937, and from May 10, 1937, to the date on whichhe is offered reinstatement, less the amount, if any, which he hasearned during the said periods.VI.THE QUESTION CONCERNINGREPRESENTATIONWe have noted in Section III above that the United claims torepresent a majority of the respondent's employees and has unsuccess-fully sought to bargain with the respondent.The A. F. of L. Affili-ates also claim to represent a majority of the respondent's employees.The respondent, however, contends that no question concerningrepresentation exists, because of a closed-shop contract between it andthe A. F. of L. Affiliates, dated May 20, 1937. This contract wasentered into about a month after the United's petition to the Boardhad been filed, and after negotiations between the respondent andthe A. F. of L. Affiliates, dating back to the shut-down -of the plantby the respondent on March 22, 1937.As proof of authority to nego-tiate the contract, the A. F. of L. Affiliates showed the respondentmembership cards of a majority of the production and maintenanceemployees.It was testified that copies of the contract were signedby 964 out of a total of about 1,032 employees, and 964 signed copieswere put in evidence.This majority, however, was a direct result of the respondent'sunfair labor practices in closing its plant on March 22, 1937, and re-employing only those in good standing with one of the. A. F. of L.Affiliates.Because of these unfair labor practices the respondent'semployees were not free to designate. the bargaining agents of theirchoice, but were compelled to designate the A. F. of L. Affiliates inorder to retain their jobs.The contract is, therefore, without forceor effect.We find that a question has arisen concerning the representationof employees of the respondent. 126,NATIONAL LABOR RELATIONS BOARDVII.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen,occurring in connection with the operations of the respondentdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.VIII.THE APPROPRIATE UNITThe United contends that all of the production and maintenanceemployees at the respondent's plant, excluding supervisory and cleri-cal employees, constitute a unit appropriate for purposes of collectivebargaining.The respondent's plant is organized upon a mass pro-duction basis, and the various departments in it are so closely relatedfunctionally that, according to the testimony of the respondent's vicepresident, the plant cannot run unless each department is operated.The A. F. of L. Affiliates and the Cleveland Federation of Labor donot suggest that a plant-wide unit is inappropriate, and the contractsheretofore entered into between the respondent and the A. F. of L.Affiliates have been on a plant-wide basis.We find that the production and maintenance employees at therespondent's plant, excluding clerical and supervisory employees,constitute a unit appropriate for purposes of collective bargainingand that said unit will insure to the employees at the respondent'splant the full benefit of their right to self-organization and to collec-tive bargaining and otherwise effectuate the policies of the Act.IX. THE DETERMINATION OF REPRESENTATIVESWe have pointed out above that, although the United claims torepresent a majority of the employees of the respondent within anappropriate unit, it has failed to establish this claim.We have alsoshown that the A. F. of L. Affiliates claim to represent a majority ofsuchemployees,but that they have been aided and assisted by therespondentin obtaining members.We find, therefore, that the ques-tion whichhas arisenconcerning representation can best be resolvedby an election by secret ballot.We shall not, however, at this time fix the date for the holding ofthe election since we areof the opinion that the election should notbe held untilsufficienttime has elapsed to permit a free choice ofrepresentativesunaffected by the respondent's unfair practices.Weshall,at the time we specify the date on which the election is to beheld, alsospecify the date on thebasis ofwhich eligibility to votein the election shall be determined. DECISIONS AND ORDERS127Upon the basis of the foregoing findings of fact and the entirerecord in the proceeding, the Board makes the following :CONCLUSIONS OF LAW1.InternationalMolders Union of North America., Local No.430; Pattern Makers Association of Cleveland and Vicinity; MetalPolishers International Union, Local No. 3,; International Associa-tion of Machinists, District No. 54; Federal Labor Union No. 18907;and United Electrical & Radio Workers of America are labororganizations within the meaning of Section 2 (5) of the Act.2.The respondent, by discriminating in regard to the hire andtenure of employment of John Kern, Nicholas Kozma, William Fo-garty, Edward Koutnik, Steve Dragosa, William Behrse, HowardLowrance, Alfred Meissner, Arthur Smith, Theodore Vitosky, FredFrank, John Masters, Joseph Macho, James Mitchell, Rudolph Rum-mell, Leo Pierret, Jewel Smith, Joseph Washko, Edward Rericha,and Harold Keehl, thereby encouraging membership in the first fivelabor organizations mentioned in paragraph 1.above, and discourag-ing membership in United Electrical & Radio Workers of America,has engaged in and is engaging in unfair labor practices, within themeaning of Section 8 (3) of the Act.3.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7 ofthe Act, has engaged and is engaging in unfair labor practices withinthe meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.5.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (5) of the Act.6.A question affecting commerce has arisen concerning the repre-sentation of employees of Electric Vacuum Cleaner Company, Inc.,Cleveland, Ohio, within the meaning of Section 9 (c) and Section2 (6) and (7) of the Act.7.The production and maintenance employees of the said company,excluding clerical and supervisory employees, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that ,the 0128NATIONAL LABOR RELATIONS BOARDrespondent, Electric Vacuum Cleaner Company, Inc., and its officers,successors, and assigns, shall :1.Cease and desist :(a)From discouraging membership in United Electrical andRadio Workers of America or any ,other labor organization by dis-charging, refusing to reinstate, or otherwise discriminating againstits employees in regard to hire or tenure of employment, or any termor condition of employment;(b)From encouraging membership in InternationalMoldersUnion of North America, Local No. 430; Pattern Makers Associationof Cleveland and Vicinity; Metal Polishers International Union, Lo-calNo. 3; International Association of Machinists, District No. 54;Federal Labor Union No. 18907; or any other labor organization bydischarging, refusing to reinstate, or otherwise discriminatingagainst its employees in regard to hire or tenure of employment, orany term or condition of employment;(c)From in any other manner interfering with, restraining, or co-ercing its employees in the exercise of the rights to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act;-(d)From giving effect to the closed-shop agreement of May 20,1937.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer immediate and full reinstatement to their former posi-tions, without prejudice to their seniority and other rights and privi-leges, to John Kern, Nicholas Kozma, William Fogarty, EdwardKoutnik, Steve Dragosa, William Behrse, Howard Lowrance, AlfredMeissner,Arthur Troyan, George Onda, Arthur Kruse, MitchellFrance. Mike Smith, Theodore Vitosky, Fred Frank, John Masters.Joseph Macho, Leo Pierret, Jewel Smith, Joseph Washko and Ed-ward Rericha;(b)Make whole the said John Kern, Nicholas Kozma, WilliamFogarty, Edward Koutnik, Steve Dragosa, William Behrse, HowardLowrance, Alfred Meissner, Arthur Troyan, George Onda, ArthurKruse, Mitchell France, Mike Smith, Theodore Vitosky; Fred Frank,John Masters, Joseph Macho, Leo' Pierret, Jewel Smith, JosephWashko, and Edward Rericha, for any loss of pay they have sufferedby reason of the respondent's discrimination in regard to their,hire andtenure of employment by payment to each of them of a, sum of moneyequal to that which each would normally have earned as wages from DECISIONS AND ORDERS129April 5, 1937, to the date of such offer of reinstatement, less theamount, if any, which each has earned during that period;(c)Offer to Harold Keehl immediate and full reinstatement tohis former position, without prejudice to his seniority or other rightsand privileges, and make him whole for any loss of pay he has suf-fered by reason of the respondent's discrimination in regard to hishire and tenure of employment, by payment to him of a sum ofmoney equal to that which he normally would have earned as wagesduring the period from April 5, 1937, to April 26, 1937, and duringthe period from May 10, 1937, to the offer of reinstatement pursuantto this order, less the amount, if any, which he has earned duringthe said periods;(d)Make whole James Mitchell and Rudolph Rummell for anyloss of pay they have suffered by reason of the respondent's discrimi-nation in regard to.their hire and tenure of employment, by paymentto each of them of a sum- of money equal to that which each wouldnormally have earned as wages during the period from April 5, 1937,to May 19, 1937, in the case of Mitchell, and during the period fromApril 5, 1937, to May 24, 1937, in the case of Rummell, less the amount,if any, which each earned during the respective periods;(e)Immediately post notices in conspicuous places throughout itsplant, and maintain such notices for a period of thirty (30) con-secutive days from the date of such posting, stating (1) that therespondent will- cease and desist in the manner aforesaid; (2) thatthe respondent's employees are free to join or assist United Electri-cal & Radio Workers of America or any other labor organizationfor the purposes of collective bargaining with the respondent orother mutual aid or protection; (3) that in order to secure or con-tinue employment in the plant, a person need not become or remainamember of International Molders Union of North America, LocalNo. 430; or Pattern Makers Association of Cleveland and Vicinity;or Metal Polishers International Union, Local No. 3; or InternationalAssociation of Machinists, District No. 54; or Federal Labor UnionNo. 18907; or any other labor organization; and (4) that the closed-shop, agreement dated May 20, 1937, between the respondent andthe five unions last named, and designating those unions as the ex-clusive representative of the respondent's employees, is void and ofno effect;(f)Notify the Regional Director for the Eighth Region, Cleve-land, Ohio, in writing within ten (10) days from the date of thisorder what steps the respondent has taken to comply therewith.It is further ordered that the complaint, in so far as it allegesthat the respondent discriminated in regard to the hire and tenureof employment of Frank Erzen, Austin Ballard, Frank Hunek, and 130NATIONALLABOR RELATIONS BOARDWilliam Krall, within the meaning of Section 8 (3) of the Act, be,and it hereby is, dismissed without prejudice.And it is hereby further ordered that the complaint, in so faras it alleges that the respondent has engaged in unfair labor prac-ticeswithin the meaning of Section 8 (5) of the Act, be, and ithereby is, dismissed.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Electric Vacuum Cleaner Company, Inc., Cleveland, Ohio, anelection by secret ballot shall be conducted at such date as the Boardmay in the future direct, under the direction and supervision of theRegional Director for the Eighth Region, acting in this matter asagent for the National Labor Relations Board and subject to ArticleIII, Section 9, of said Rules and Regulations, among the productionand maintenance employees of the said company who were employedby it during a pay-roll period which we shall in the future specify,excluding clerical and supervisory employees, to determine whetherthey desire to be represented by the American Federation of Laboror by United Electrical & Radio Workers of America, affiliated withtheCommittee for Industrial Organization, for the purposes ofcollective bargaining, or by neither.